Citation Nr: 0322749	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  03-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in which it was determined 
that new and material evidence had not been presented to 
reopen the veteran's claim of entitlement to service 
connection for residuals of frozen feet.

Pursuant to an August 2003 request made on behalf of the 
veteran, this case has been advanced on the Board's docket on 
the basis of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2002).

While the claim to reopen the issue of entitlement to service 
connection for residuals of frozen feet was pending before 
the RO, the veteran advanced a separate claim of entitlement 
to service connection for residuals of frostbite of the 
hands.  That issue was adjudicated in March 2003, and notice 
of the decision was issued later in the same month.  A notice 
of disagreement relating to the March 2003 denial is not, 
however, of record.  Hence, the Board is without jurisdiction 
to consider this claim.  Should the veteran wish to pursue an 
appeal, he is advised to file a notice of disagreement with 
the RO within the one-year period which began in March 2003.  


REMAND

The representative, in connection with the instant appeal, as 
received by the Board on August 12, 2003, submitted a written 
brief presentation, dated August 14, 2003.  With that 
presentation is a two-page document printed on August 14, 
2003, from an internet site discussing the combat history of 
the U.S. Army's 10th Mountain Division of the United States 
Army during World War II.  The 10th Mountain is the parent 
division of the regiment with whom the appellant served.  
Unfortunately, this latter document was submitted for review 
by the Board without a waiver of initial consideration by the 
RO.  As such, remand is required.  38 C.F.R. § 20.1304 
(2002).

It is also evident that various, unsuccessful attempts have 
been made to obtain the veteran's service medical records, 
with the National Personnel Records Center noting in its most 
recent reply that his records may have been destroyed by fire 
and that no service medical or Surgeon General records were 
available.  Nevertheless, in response to the foregoing, the 
RO wrote to the veteran in January 2002 and requested that he 
complete a National Archives Form 13075, Questionnaire about 
Military Service, and National Archives Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  The 
veteran submitted the forms to the RO in February 2002, but 
no further action was taken by the RO in contravention of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  From a handwritten note 
attached to the RO's January 2002 correspondence to the 
veteran it is apparent that RO personnel found that further 
information gathering from the service department was 
unnecessary based on previous responses from the National 
Personnel Records Center and others.  Unfortunately, the 
veteran was not notified of this RO determination.  Notice of 
any RO determination not to conduct further development of 
U.S. Government records is always necessary under the VCAA 
and its implementing regulations.  Further action is thus is 
order.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should conduct a search for 
any service medical records of the 
veteran, including morning or sick 
reports and any reconstructed records, 
through contact with all applicable 
sources, inclusive of the National 
Personnel Records Center, National 
Archives, and the applicable service 
department.  Utilization should be made 
of data furnished by the veteran to the 
RO on various National Archives forms in 
early 2002 in conducting any such search.  
(The Board observes that the information 
on these forms, while similar, is 
different from that submitted to VA in 
December 1988.)  Efforts to secure these 
records must continue until the RO 
formally determines in writing, with 
notice to the veteran, that these records 
do not exist or that further efforts to 
obtain them would be futile.  If, after 
making reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must contact the veteran and (a) 
identify the specific records it was 
unable to obtain; (b) briefly explain to 
him the efforts that it made to obtain 
those records; and (c) describe any 
further action to be taken with respect 
to the claim to reopen for service 
connection for residuals of frozen feet.  
The veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO should 
readjudicate the issue whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for residuals of 
frozen feet, based on all of the evidence 
of record, including the 10th Mountain 
Division summary printed in August 2003, 
and all governing legal authority.  In 
the event that the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  The RO must ensure that the 
duties to assist and notify the appellant 
required by the VCAA have been completed 
in full. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


